           Case 1:09-cr-01231-RJS Document 25 Filed 08/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                       -v-
                                                                 09-CR-1231 (RJS)
                                                                     ORDER
MARK ANTHONY SMITH,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a petition for early termination of supervised release from the

U.S. Probation Department. IT IS HEREBY ORDERED THAT the parties shall appear for a

conference with the Court on Tuesday, August 25, 2020 at 10:00 a.m., which, in light of the

ongoing COVID-19 pandemic, shall take place via Skype for Business videoconference. IT IS

FURTHER ORDERD THAT no later than 5:00 p.m. on August 24, 2020, the parties shall jointly

email to the Court a list of persons who anticipate speaking during the videoconference,

including counsel, Mr. Smith, and Mr. Smith’s supervising probation officer. The email should

provide the telephone numbers or email accounts from which each of those persons expect to

join the call. Chambers will email the parties directly in due course with further instructions for

accessing the videoconference.

         Members of the public may monitor the conference via the Court’s free audio line by

dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          August 20, 2020
                New York, New York

                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
